Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The language of Section 1102 is mandatory, and for the majority to say it is directory frustrates the intention of the legislature to create a timeframe for the disposition of tax resettlement.
Without equivocation, the legislature has said it shall be the duty of the department . . . within six months after the date of the receipt of any petition for resettlement, to dispose of such petition. This language requires the Department to act, and the matter of prejudice or non-prejudice to the taxpayer has no relevance. For the majority to suggest that because the Department failed to meet a statutorily mandated deadline creates a windfall for the taxpayer, and therefore should be ignored, flies in the face of every statute of limitations which the legislature might enact.
I would reverse the order of the Board of Finance and Revenue.